UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-21615 PRESSURE BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Massachusetts 04-2652826 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14 Norfolk Avenue South Easton, Massachusetts (Address of principal executive offices) (Zip Code) (508) 230-1828 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the Issuer’s common stock as of November 4, 2013 was 11,949,267 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 CondensedConsolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 CondensedConsolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2013 and 2012 4 CondensedConsolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 5 Notes to CondensedConsolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosure About Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3.Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 SIGNATURES 36 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories, net of $50,000 reserve at September 30, 2013 and December 31, 2012 Prepaid income taxes Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET Deposits - Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued employee compensation Accrued professional fees and other Deferred revenue Promissory note Dividend liability - Related party debt Convertible debt, net of debt discount of $334,021 and $0, respectively Conversion option liability - Warrant derivative liability Total current liabilities LONG TERM LIABILITIES Convertible debt – long term - Deferred revenue - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 4) STOCKHOLDERS' DEFICIT Series D convertible preferred stock, $.01 par value; 850 shares authorized; 300 shares issued and outstanding on September 30, 2013 and on December 31, 2012 3 3 Series G convertible preferred stock, $.01 par value; 240,000 shares authorized; 145,320 shares issued and outstanding on September 30, 2013 and on December 31, 2012 Series H convertible preferred stock, $.01 par value; 10,000 shares authorized; 10,000 shares and 0 shares issued and outstanding on September 30, 2013 and on December 31, 2012, respectively - Series J convertible preferred stock, $.01 par value; 6,250 shares authorized; 5,087.5 shares and 0 shares issued and outstanding on September 30, 2013 and on December 31, 2012 51 - Common stock, $.01 par value; 50,000,000 shares authorized; 11,949,267 and 12,149,267 shares issued and outstanding on September 30, 2013 and on December 31, 2012 Warrants to acquire preferred stock and common stock Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue: PCT products, services, other $ Grant revenue Total revenue Costs and expenses: Cost of PCT products and services Research and development Selling and marketing General and administrative Total operating costs and expenses Operating loss ) Other (expense) income: Interest (expense) income ) Other (expense) ) - ) - Change in fair value of derivative liabilities Total other (expense) income ) ) ) Net loss ) Accrued and deemed dividends on convertible preferred stock ) Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders - basic and diluted $ ) $ ) $ ) $ ) Weighted average common stock shares outstanding used in the basic and diluted net loss per share calculation The accompanying notes are an integral part of these condensed consolidated financial statements 4 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of interest and amortization of debt issuance costs Stock-based compensation expense Amortization of third party fees paid in common stock and warrants Change in fair value of derivative liabilities ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories Accounts payable Accrued employee compensation ) Deferred revenue ) - Other accrued expenses and liabilities Prepaid expenses and other current assets ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property plant and equipment ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Payment of related party debt ) - Net proceeds from convertible debt and short term loans Payments on convertible debt and short term loans ) ) Payment of dividends ) ) Net proceeds from the issuance of common stock - Net proceeds from the issuance of convertible preferred stock Net cash provided by financing activities Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL INFORMATION: Non-investing and financing activities Income taxes paid in cash $ - $ Issuance of common stock dividends on preferred stock - Convertible debt exchanged for Series J convertible preferred stock - Issuance of common stock for services Convertible debt exchanged for common stock - Non-cash payment of related party debt - Deemed dividend on Series J convertible preferred stock - Deemed dividend on warrant modification - The accompanying notes are an integral part of these condensed consolidated financial statements 5 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1)Business Overview, Liquidity and Management Plans Pressure BioSciences, Inc. (“We or the Company”) are focused on solving the challenging problems inherent in biological sample preparation, a crucial laboratory step performed by scientists worldwide working in biological life sciences research. Sample preparation is a term that refers to a wide range of activities that precede most forms of scientific analysis. Sample preparation is often complex, time-consuming and, in our belief, one of the most error-prone steps of scientific research. It is a widely-used laboratory undertaking – the requirements of which drive what we believe is a large and growing worldwide market. We have developed and patented a novel, enabling technology platform that offers major improvements in the control and outcomes of the sample preparation process. It is based on harnessing the unique properties of high hydrostatic pressure. This process, called pressure cycling technology, or PCT, uses alternating cycles of hydrostatic pressure between ambient and ultra-high levels i.e., 35,000 pounds per square inch (“psi”) or greater to safely, conveniently and reproducibly control the actions of molecules in biological samples, such as cells and tissues from human, animal, plant and microbial sources. Our pressure cycling technology uses internally developed instrumentation that is capable of cycling pressure between ambient and ultra-high levels at controlled temperatures and specific time intervals, to rapidly and repeatedly control the interactions of bio-molecules, such as deoxyribonucleic acid (“DNA”), ribonucleic acid (“RNA”), proteins, lipids and small molecules. Our laboratory instrument, the Barocycler®, and our internally developed consumables product line, which include our Pressure Used to Lyse Samples for Extraction (“PULSE”) tubes, and other processing tubes, and application specific kits such as consumable products and reagents, together make up our PCT Sample Preparation System (“PCT SPS”). We have experienced negative cash flows from operations with respect to our pressure cycling technology business since our inception.As of September 30, 2013, we did not have adequate working capital resources to satisfy our current liabilities and as a result, there is substantial doubt regarding our ability to continue as a going concern.The condensed consolidated financial statements do not include any adjustments related to the recovery of assets or classifications of liabilities that might be necessary should we be unable to continue as a going concern. Based on our current projections, including equity and debt financing completed subsequent to September 30, 2013, we believe our current cash resources will enable us to extend our cash resources to fund normal operations until the end of November 2013.Please see Note 6 of the condensed consolidated financial statements, Subsequent Events. Management has developed a plan to continue operations. This plan includes further reductions in expenses and obtaining equity or debt financing including our most recently completed financing on February 6, 2013, March 28, 2013 and May 20, 2013, in which we sold units consisting of shares of convertible preferred stock and warrants to purchase shares of common stock for net cash proceeds of approximately $921,000 in three tranches of $590,000, $156,000 and $175,000, respectively; and the conversion of $1,113,700 in principal and accrued interest from convertible promissory notes and other fees. The Company incurred $24,405 in legal costs in conjunction with this financing.We also signed agreements to borrow $275,000, $100,000 and $500,000 from three lenders on April 11, 2013, May 24, 2013 and June 6, 2013, respectively.Through August 1, 2013, we have received $192,500, $100,000, and $250,000 under these agreements.There is no guaranty that the Company will receive the amounts remaining under these agreements. We also received $160,000 in a six month note from an existing shareholder on August 8, 2013. Terms of the note include 18% annual interest, a right to convert the note into the next equity transaction, at the conversion rate of the equity offering, and a three year warrant to acquire 160,000 shares of common stock at $0.40 per share. Although we have successfully completed financings and reduced expenses in the past, we cannot assure you that our plans to address these matters in the future will be successful. We need substantial additional capital to fund normal operations in periods beyond the end of November 2013. In the event that we are unable to obtain financing on acceptable terms, or at all, we will likely be required to cease our operations, pursue a plan to sell our operating assets, or otherwise modify our business strategy, which could materially harm our future business prospects. 2)Interim Financial Reporting The accompanying unaudited condensed consolidated financial statements of Pressure BioSciences, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America (“generally accepted accounting principles” or “GAAP”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all material adjustments (consisting of only normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three months and nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K (the “Form 10-K”) for the fiscal year ended December 31, 2012 as filed with the Securities and Exchange Commission on May 13, 2013. 6 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3)Summary of Significant Accounting Policies Principles of Consolidation The condensed consolidated financial statements include the accounts of Pressure BioSciences, Inc., and its wholly-owned subsidiary PBI BioSeq, Inc.All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates To prepare our condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, we are required to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In addition, significant estimates were made in projecting future cash flows to quantify deferred tax assets, the costs associated with fulfilling our warranty obligations for the instruments that we sell, and the estimates employed in our calculation of fair value of stock options awarded and warrant derivative liability. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from the estimates and assumptions used. Revenue Recognition We recognize revenue in accordance with FASB ASC 605, Revenue Recognition.Revenue is recognized when realized or earned when all the following criteria have been met: persuasive evidence of an arrangement exists; delivery has occurred and risk of loss has passed to the customer; the seller’s price to the buyer is fixed or determinable; and collectability is reasonably assured. Our current instruments, the Barocycler NEP3229 and NEP2320, require a basic level of instrumentation expertise to set-up for initial operation. To support a favorable first experience for our domestic customers, we send a highly trained technical representative to the customer site to install every Barocycler that we sell or lease directly (not sold or leased through a sales agent or distributor). The installation process includes uncrating and setting up the instrument, followed by introductory user training. Product revenue related to current Barocycler instrumentation is recognized upon the completion of the installation and introductory training process of the Barocycler NEP3229 and NEP2320 instrumentation at the customer location, for all non-agent and non-distributor domestic installations.Product revenue related to sales of PCT instrumentation to our foreign distributors and overseas customers, to our domestic agents and distributors, and to our new Barocycler HUB440 instrument clients is recognized upon shipment through a common carrier unless installation is specifically requested by the customer. We provide for the expected costs of warranty upon the recognition of revenue for the sales of our instrumentation. Our sales arrangements do not provide our customers with a right of return. Product revenue related to the HUB440 and our consumable products such as PULSE Tubes, MicroTubes, and application specific kits is recorded upon shipment through a common carrier.Shipping costs are included in sales and marketing expense.Any shipping costs billed to customers are recognized as revenue. In accordance with FASB ASC 840, Leases, we account for our lease agreements under the operating method.We record revenue over the life of the lease term and we record depreciation expense on a straight-line basis over the thirty-six month estimated useful life of the Barocycler instrument.The depreciation expense associated with assets under lease agreement is included in the “Cost of PCT products and services” line item in our consolidated statements of operations.Many of our lease and rental agreements allow the lessee to purchase the instrument at any point during the term of the agreement with partial or full credit for payments previously made.We pay all maintenance costs associated with the instrument during the term of the leases. Revenue from government grants is recorded when expenses are incurred under the grant in accordance with the terms of the grant award. Our transactions sometimes involve multiple elements (i.e., products and services).Revenue under multiple element arrangements is recognized in accordance with FASB ASC 605-25 Multiple-Element Arrangements (“ASC 605”).When vendor specific objective evidence or third party evidence of selling price for deliverables in an arrangement cannot be determined, the Company develops a best estimate of the selling price to separate deliverables and allocates arrangement consideration using the relative selling price method. Additionally, this guidance eliminates the residual method of allocation.If an arrangement includes undelivered elements that are not essential to the functionality of the delivered elements, we defer the fair value of the undelivered elements based on the estimated selling price of the total arrangement. Fair value is determined based upon the price charged when the element is sold separately. If there is not sufficient evidence of the fair value of the undelivered elements, no revenue is allocated to the delivered elements and the total consideration received is deferred until delivery of those elements for which objective and reliable evidence of the fair value is not available. We provide certain customers with extended service contracts with revenue recognized ratably over the life of the contract. 7 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents Our policy is to invest available cash in short-term, investment-grade, interest-bearing obligations, including money market funds, and bank and corporate debt instruments.Securities purchased with initial maturities of three months or less are valued at cost plus accrued interest, which approximates fair market value, and are classified as cash equivalents. Research and Development Research and development costs, which are comprised of costs incurred in performing research and development activities including wages and associated employee benefits, facilities, consumable products and overhead costs that are expensed as incurred. In support of our research and development activities we utilize our Barocycler instruments that are capitalized as fixed assets and depreciated over their expected useful life. Inventories Inventories are valued at the lower of cost (average cost) or market (sales price).The cost of Barocycler instruments consists of the cost charged by the contract manufacturer.The cost of manufactured goods includes material, freight-in, direct labor, and applicable overhead.The composition of inventory as of September 30, 2013 and December 31, 2012 is as follows: September 30, December 31, Raw materials $ $ Finished goods Inventory reserve ) ) Total $ $ Property and Equipment Property and equipment are stated at cost, less accumulated depreciation. For financial reporting purposes, depreciation is recognized using the straight-line method, allocating the cost of the assets over their estimated useful lives of three years for certain laboratory equipment, from three to five years for management information systems and office equipment, and three years for all PCT finished units classified as fixed assets. Intangible Assets We have classified as intangible assets, costs associated with the fair value of acquired intellectual property. Intangible assets including patents are amortized on a straight-line basis over sixteen years.The Company’s intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.When impairment is indicated, any excess of carrying value over fair value is recorded as a loss.As of the date of this report’s filing, no event has come to our attention that would cause us to record an impairment of intangible assets. Long-Lived Assets and Deferred Costs The Company’s long-lived assets and other assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Recoverability of an asset to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted cash flows expected to be generated by the asset.If such asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair value.Through the date of this report’s filing, the Company had not experienced impairment losses on its long-lived assets. 8 PRESSURE BIOSCIENCES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Concentrations Credit Risk Our financial instruments that potentially subject us to concentrations of credit risk consist primarily of cash, cash equivalents, and trade receivables.We have cash investment policies which, among other things, limit investments to investment-grade securities.We perform ongoing credit evaluations of our customers, and the risk with respect to trade receivables is further mitigated by the fact that many of our customers are government institutions, large pharmaceutical and biotechnology companies, and academic laboratories. The following table illustrates the level of concentration as a percentage of total revenues during the three months and nine months ended September 30, 2013 and 2012: For the Three Months Ended September 30, Top Five Customers 53
